DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-4, 9 and 14-17 are objected to because of the following informalities:  
Claim 1 Ln 8, please amend to --allowing the air-- to align with line 7.
Claim 1 Ln 17, please amend to --and the electric motor-- to align with line 11.
Claim 2 Ln 3, please amend to --of the compressed air-- to align with claim 1 line 9.
Claim 3 Ln 2, please amend to --through [[the]] a cylinder head to allow for a flow of the air--.
Claim 4 Ln 3, please amend to --of the air--.
Claim 9 Ln 2, please amend to --bike [[tyre]] tire to--.
Claim 14 Ln 7, please amend to -- allowing the air-- to align with line 6.
Claim 15 Ln 3, please amend to --of the compressed air-- to align with claim 1 line 9.
Claim 16 Ln 2, please amend to --through [[the]] a cylinder head to allow for a flow of the air--.
Claim 17 Ln 3, please amend to --of the air--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 Ln 2 cites the limitation "a C rating of at least approximately 20”.  The bold term makes the limitation unclear as it is a form of approximations defined in the MPEP 2173.05(b) III. A.  The specification does not provide any indication as to what range of specific activity is covered by the term “approximately”.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as -- a C rating of at least [[approximately]] 20--.
Claim 7 Ln 2-3 cites the limitation "providing a maximum current of at least 4 Amps”.  This limitation is unclear because it has contradictory terms.  One way to interpret the limitation is that the currently has a maximum current of 4 Amps, which contradicts the term at least 4 Amps.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as -- providing a [[maximum]] current of at least 4 Amps--.
Claim 8 Ln 2 cites the limitation "a motor diameter of between approximately 20 and 30mm”.  The bold term makes the limitation unclear as it is a form of approximations defined in the MPEP 2173.05(b) III. A.  The specification does not provide any indication as to what range of specific activity is covered by the term “approximately”.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --a motor diameter of between [[approximately]] 20 and 30mm--.
Claim 8 Ln 2-3cites the limitation "preferably approximately 23mm”.  The use of a preferred embodiment in the same claim as a range leads to confusion over the intended scope of the claim. It is not clear whether the claimed embodiment is a limitation.  Furthermore, the bold term makes the limitation unclear as it is a form of approximations defined in the MPEP 2173.05(b) III. A.  The specification does not provide any indication as to what range of specific activity is covered by the term “approximately”.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as not a limitation of the claim.
Claim 9 Ln 2-3 cites the limitation "can pump … to approximately 80 psi”.  The bold term makes the limitation unclear as it is a form of approximations defined in the MPEP 2173.05(b) III. A.  The specification does not provide any indication as to what range of specific activity is covered by the term “approximately”.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as -- can pump … to [[approximately]] at least 80psi --.
Claim 9 Ln 2-3 cites the limitation "can pump at least one bicycle road or commuter bike tire to at least 80psi on a single charge”.  This limitation is a functional limitation.  The use of this functional limitation fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim and thus is indefinite. When claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope, in this instance, are unclear.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation could not be treated on its merits.
Claim 10 Ln 1-3 cites the limitation "approximately” at three locations.  The bold term makes the limitation unclear as it is a form of approximations defined in the MPEP 2173.05(b) III. A.  The specification does not provide any indication as to what range of specific activity is covered by the term “approximately”.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --[[approximately]]--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walmsley; Albert et al. US 20180372079 A1, hereinafter Walmsley, in view of KUBOTA A JP 2007255248 A, hereinafter Kubota.  Walmsley and Kubota are considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (elastic fluid compressors); or the reference is reasonably pertinent to the problem faced by the inventor (low weight/size and start up torque minimization).  MPEP2141.01(a) I.
Regarding claim 1, 14, Walmsley discloses (Fig. 1) a portable pump comprising: 
a reciprocating air compressor arrangement (100), the air compressor arrangement comprising: 
a crank (122) that drives a connecting rod (120) and a piston (118) within a cylinder (116), the connecting rod having a first end (bottom end as depicted) and a second end (top end as depicted), the first end of the connecting rod connected to the crank and the second end of the connecting rod connected to the piston, with the crank provided to actuate the piston in a reciprocating motion within and relative to the cylinder so as to compress air within the cylinder [0032], 
a one-way flapper inlet valve allowing air to enter the cylinder, and 
a one-way outlet valve allowing compressed air to exit the cylinder ([0032] discloses one-way valves allowing air into and out of the cylinder); 
an electric motor (104) having a drive shaft (106) mounted to the crank, with the drive shaft rotatable about a drive shaft axis (x-x), and with the drive shaft axis at least substantially coaxially aligned with an axis of rotation of the crank (depicted as aligned); 
a control unit (110) in electrical communication with the electric motor to control operation of the pump [0028]; 
a power supply (102) in electrical communication with the control unit to supply power to the control unit and electric motor [0028]; 
the electric motor, the reciprocating air compressor arrangement, the control unit and the power supply each contained within a common housing (112); and 
an outlet fluidly (126) connected to the outlet valve of the reciprocating air compressor arrangement for fluidly engaging with an object to be pumped (130) [0054].  
Walmsley fails to explicitly state that the inlet valve is biased to a partially open position.
Kubota discloses (Fig. 1-3) a reciprocating air compressor arrangement (100) comprising: 
a crank (112) that drives a connecting rod (115) and a piston (116) within a cylinder (113), the connecting rod having a first end (left end as depicted) and a second end (right end as depicted), the first end of the connecting rod connected to the crank and the second end of the connecting rod connected to the piston, with the crank provided to actuate the piston in a reciprocating motion within and relative to the cylinder so as to compress air within the cylinder [0040], 
a one-way flapper inlet valve (137) allowing air to enter the cylinder, 
wherein the inlet valve is biased to a partially open position [0047], and 
a one-way outlet valve allowing compressed air to exit the cylinder ([0037] discloses a discharge valve allowing air to exit the cylinder).
	Kubota further discloses that providing the biased partially open valve improves the startability of the compressor [0047].
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Walmsley, by providing a biased partially open inlet valve, as taught by Kubota, for the purpose of improving the startability of the compressor.
To clarify the modification, Kubota provides an inlet valve that replaces the inlet valve of Walmsley.  Kubota does NOT change Walmsley’s inlet valve location (on the piston).
Regarding claim 2, 15, Walmsley discloses (Fig. 1) the cylinder (116) comprises a cylinder head (124), and the outlet valve comprises an outlet port, with the outlet port extending through the cylinder head to allow for a flow of compressed air to exit the cylinder [0032].  
Regarding claim 3, 16, Kubota discloses (Fig. 3) the inlet valve comprises an inlet port (131), with the inlet port extending through the cylinder head (119) to allow for a flow of air to enter the cylinder [0041].  
Regarding claim 4, 17, Walmsley discloses (Fig. 1) the piston (118) comprises a piston head, and the inlet valve comprises an inlet port, with the inlet port extending through the piston head to allow for a flow of air to enter the cylinder ([0032] discloses one-way valves allowing air into and out of the cylinder, the inlet valve located on the cylinder).  
It would have been obvious to one of ordinary skill in the art to locate an inlet valve on the piston in the device of Walmsley to control the flow of fluid/air into the cylinder as taught by Kubota as doing so is using a known technique amongst similar devices.
Regarding claim 5, 18, Kubota discloses (Fig. 1-3) during operation of the portable pump, the inlet valve is movable between the partially open position, a fully open position and a closed position [0047].  
Regarding claim 6, 19, Walmsley discloses (Fig. 1) the portable pump is switchable between ON and OFF modes [0029].
The modified device results in the inlet valve remains in the partially open position when the portable pump is in the OFF mode (this is apparent by Kubota’s disclosure in [0047] wherein Kubota discloses that upon startup (from the OFF mode) leakage occurs initially thereby placing the inlet valve in the partially open leaky position). 
Regarding claim 7, Walmsley discloses (Fig. 1) the power supply (102) is a rechargeable battery having a C rating of at least 20, and capable of providing a current of at least 4 Amps ([0013], furthermore equations were provided describing the relationship in performance between capacity and C rating in [0056], wherein a device having a C rating of 25 and capacity of 600mAh would result in delivery of 15 amps (25 x 0.600 = 15).  
Regarding claim 8, Walmsley discloses (Fig. 1) the electric motor is a brushless DC motor having a motor diameter of between 20 and 30mm [0014].  
Regarding claim 9, Walmsley discloses (Fig. 1) the pump has a total weight of less than 100 grams ([0015] states a device range of 0-250 grams, in accordance with MPEP 2131.03 II. in order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." What constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims, in this case there is no allegation of criticality or any evidence demonstrating any difference across the claimed range, therefore, Walmsley anticipates the claimed limitation of less than 100 grams.)
Regarding claim 10, Walmsley discloses (Fig. 1) the housing has a length of between 45 and 65mm, a height of less than 50mm, and a width (or thickness) of 25mm [0016].
Regarding claim 11, Walmsley discloses (Fig. 1) the outlet (26) is provided on or mounted to the housing (depicted as on housing (112)).
Regarding claim 12, Walmsley discloses (Fig. 1) the outlet comprises a collar extending outwardly from the housing, the collar comprising a valve receiving bore for receiving a valve of the object to be pumped [0017].
Regarding claim 13, 20, the outlet valve is a flapper valve or a check valve (Walmsley discloses in [0032] the outlet valve is a one-way valve which is synonymous with check valve.)

Relevant Art
The following is a listing of relevant art:
US 20030206817 discloses a piston located inlet valve with a spring to bias towards at least a partially open position.
US 20200116150 discloses an outlet valve that reduces cold start torque.
GB 2156046 discloses a cylinder head located inlet valve inelastically deformed to bias towards at least a partially open position.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745